IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00049-CV

        IN THE INTEREST OF J.B.J., J.M.J., AND J.I.J., CHILDREN


                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2019-1730-4


                             ABATEMENT ORDER

       On August 4, 2021, this Court abated this proceeding to the trial court for the trial

court to enter written findings of fact and conclusions of law within fourteen days. We

reinstate this proceeding for the purpose of entry of this Order.

       The clerk of the trial court has informed the Court that the trial court has not signed

or entered the required findings and conclusions pursuant to this Court's order. We again

abate this proceeding to the trial court for findings of fact and conclusions of law pursuant

to the rules of civil procedure. TEX. R. CIV. PROC. 296, et seq.

       This Court orders the trial court to sign and deliver to the trial court clerk its

findings of fact and conclusions of law within 14 days of the date of the issuance of this

Order. The trial court clerk is ordered to file a supplemental clerk’s record with the Clerk
of this Court within 7 days after the findings and conclusions are received from the trial

court.

         The parties are ordered to assist the trial court to any degree necessary to ensure

the timely entry of the findings and conclusions.



                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Abatement Order delivered and issued September 29, 2021
RWR




In the Interest of J.B.J., J.M.J., and J.I.J., Children                               Page 2